oo NY Dn Wn

co]

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00748-JAD-VCF Document 27 Filed 10/15/19

STEVEN T. JAFFE, ESQ.
Nevada Bar No. 7035
sjaffe@lawhjc.com

TAYLOR R.ANDERSON, ESQ.
Nevada Bar No. 015136C

tanderson@lawhjc.com

HALL JAFFE & CLAYTON, LLP
7425 Peak Drive
Las Vegas, Nevada 89128
(702) 316-4111
Fax (702) 316-4114

Attorneys for Plaintiff, Estevan Alvarado-Herrera

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA, SOUTHERN DIVISION

Page 1 of 3

ESTEVAN ALVARADO-HERRERA , an CASE NO.: 2:19-cv-00748-JAD-VCF

individual,

Plaintiff,

Vv. NOTICE OF ASSOCIATION

JOSE LUIS ALVAREZ, JR., Individually; R
& A CARRIERS, INC., a Texas Corporation;
ALVARO JOSE MEDEL, Individually; ONE
WAY TRUCKING, LLC, a Texas Limited
Liability Company, and, DOES I through X,
inclusive,

Defendants.

 

 

 

 

PLEASE TAKE NOTICE that Steven T. Jaffe, Esq. and Taylor R. Anderson, Esq., of
Hall, Jaffe & Clayton, LLP, hereby associates in as co-counsel for Plaintiff ESTEVAN
ALVARADO-HERRERA, with John P. Shannon, Esq., and Jason $. Cook, Esq., of the Law

Office of William H. Jackson.

Steven T. Jaffe, Esq. and Taylor R. Anderson, Esq., of Hall, Jaffe & Clayton, LLP, hereby

request that they be added to counsels’ service list and be copied on all correspondence,

pleadings, discovery, etc.
Mit
Hil

OF COUNSEL

 

 
No

SN HD OO Se W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00748-JAD-VCF Document 27 Filed 10/15/19 Page 2 of 3

DATED this / 5 day of October 2019.

s- LL

- _ JAFFE, ESQ
Nevada Bar No. 7035
TAYLOR R. ANDERSON, ESQ.

Nevada Bar No. 015136C

7425 Peak Drive

Las Vegas, Nevada 89128
Attorney for Plaintiff, Estevan Alvarado-
Herrera

CERTIFICATE OF SERVICE

I hereby certify that on the / 5. of October, 2019, a true and correct copy of the
foregoing NOTICE OF ASSOCIATION OF COUNSEL on the following parties by electronic
transmission through the Court’s electronic filing system (CM/ECF) or by placing in the U.S.

Mail:
JOSE LUIS ALVAREZ, JR.
1201 Moreno
Laredo, Texas 78043
Pro Se Defendant

ONE WAY TRUCKING, LLC
c/o Resident Agent: Jesus Munoz
9119 Mount Olympus Drive
El Paso, Texas 79924
Pro Se Defendant

ALVARO JOSE MEDEL
2107 Lane
Laredo, Texas, 78043
Pro Se Defendant

D. Lee Roberts Jr, Esq.
Daniela LaBounty, Esq.
Weinberg Wheeler Hudgins Gunn & Dial, LLC
6385 South Rainbow Blvd., Suite 400
Las Vegas, NV 89118
Attorneys for Defendant R&A Carriers

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00748-JAD-VCF Document 27 Filed 10/15/19 Page 3 of 3

Marissa R. Temple, Esq.
Rogers Mastrangelo Carvalho & Mitchell
700 South Third Street
Las Vegas, NV 89101
Attorney for Intervenor

 

 

 
